DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 09/11/2020 with preliminary amendment filed on 09/11/2020, in which, claim 1 is pending. Claim 1 is independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 and 11/23/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 09/11/2020 are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-18 of Patent 10,009,773.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1-18 of Patent 10,009,773.
Patent application No. US 10,009,773 (15/474,981)  
Instant Application No.(17/018,388) 
Claim 1. A mobile device comprising: a wireless transceiver; a processor; a display device; and a memory storing instructions executable by the processor to perform operations comprising: 
receiving, at a native application, access credential data; 
providing the access credential data from the native application to a headless browser, the headless browser comprising a web browser not having a corresponding displayed graphical user interface; 
initiating a secured connection via the wireless transceiver from the headless browser to a remote server that hosts a website; 


sending, by the headless browser via the secured connection, the access credential data to the remote server; 
receiving first web page data of the website from the remote server via the secured connection; 
parsing the first web page data to identify user-specific data; 
sending the user-specific data to the native application for display in a graphical user interface at the display device, wherein the graphical user interface of the native application includes information based on virtual application programming interface (API) fingerprint data associated with the website, and wherein the virtual API fingerprint data indicates a change to the website subsequent to a previous connection to the website and that indicates service pathways associated with a log in, an authentication, an operation at the remote server, or a combination thereof; 
receiving a user command via a user input device; 
sending, by the headless browser via the secured connection, transaction data to the remote server to modify secured data based on the user command; and 
receiving, by the headless browser via the secured connection, a confirmation of the modification of the secured data. 
Claim 1. A mobile device comprising: a wireless transceiver; a processor; a display device; and a memory storing instructions executable by the processor to perform operations comprising: 

receiving, at a native application, access credential data; 

providing the access credential data from the native application to a headless browser; 



initiating a secured connection via the wireless transceiver from the headless browser to a remote server that hosts a website, the server supporting access to secured data without relying on an application programming interface; 

sending, by the headless browser via the secured connection, the access credential data to the remote server; 

receiving first web page data of the website from the remote server via the secured connection; 

parsing the first web page data to identify user-specific data; 

sending the user-specific data to the native application for display in a graphical user interface at the display device; 












receiving a user command via a user input device; 

sending, by the headless browser via the secured connection, a request to the remote server to access the secured data based on the user command; and 

receiving, by the headless browser via the secured connection, at least a portion of the secured data.  


Claim 1 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
          Claims 1-19 of Patent 10,785,651.

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claims 1-19 of Patent 10,785,651.
Patent application No. US 10,785,651 (15/981,705)  
Instant Application No.(17/018,388) 
Claim 1. A mobile device comprising: a wireless transceiver; a processor; a display device; and a memory storing instructions executable by the processor to perform operations comprising: 

receiving, at a native application, access credential data; 
providing the access credential data from the native application to a headless browser; 
initiating a secured connection from the headless browser to a remote server that hosts a website, the remote server supporting access to secured data without relying on an application programming interface; 
sending, by the headless browser via the secured connection, the access credential data to the remote server; 
receiving first web page data of the website from the remote server via the secured connection; 
parsing the first web page data to identify user-specific data, wherein identifying the user-specific data comprises accessing a mapping between the native application and the website, and wherein the mapping is determined based on a scraping operation performed on the website, through javascript injection or other supported language interpreted by a web browser, or a combination thereof; 
sending the user-specific data to the native application for display in a graphical user interface at the display device; 
receiving a user command via a user input device; 
sending, by the headless browser via the secured connection, a request to the remote server to access the secured data based on the user command; and 
receiving, by the headless browser via the secured connection, at least a portion of the secured data.
Claim 1. A mobile device comprising: a wireless transceiver; a processor; a display device; and a memory storing instructions executable by the processor to perform operations comprising: 

receiving, at a native application, access credential data; 

providing the access credential data from the native application to a headless browser; 

initiating a secured connection via the wireless transceiver from the headless browser to a remote server that hosts a website, the server supporting access to secured data without relying on an application programming interface; 

sending, by the headless browser via the secured connection, the access credential data to the remote server; 

receiving first web page data of the website from the remote server via the secured connection; 

parsing the first web page data to identify user-specific data; 









sending the user-specific data to the native application for display in a graphical user interface at the display device; 


receiving a user command via a user input device; 

sending, by the headless browser via the secured connection, a request to the remote server to access the secured data based on the user command; and 

receiving, by the headless browser via the secured connection, at least a portion of the secured data.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lupien et al. (US 2017/0093828 A1) in view of Mahaffey et al. (US 2014/0189808 A1), both are cited by the applicant in the 09/11/2020 IDS.
Regarding Claim 1, Lupien discloses A mobile device ([0019], “Client 106 may include … a smart phone, a tablet device”) comprising: 
a wireless transceiver ([0044], “wireless programmable devices”, Fig. 6, client device working in a wireless network 602); 
a processor ([0019], “having a processor”); 
a display device ([0020], “via a display” device); and 
a memory storing instructions executable by the processor ([0023], “in memory 118”, [0020], “instructions that may be executed by a processor”) to perform operations comprising: 
receiving, at a native application, access credential data ([0016], “transmit user credentials to a web account on a web site. The transmitted information may be entered into form fields in a standard browser”, [0020], “application module”); 
providing the access credential data from the native application to a headless browser ([0018], “executing, in embodiment, a headless browser for transmitting user credentials to web server”); 
initiating a connection via the wireless transceiver from the headless browser to a remote server that hosts a website, the server supporting access to secured data without relying on an application programming interface ([0018], “server 116 may be configured to receive information from client 106 for executing, in embodiment, a headless browser for transmitting user credentials to web”, [0019], “a headless browser that executes one or more processes in the background to transmit and receive information from web server”, [0028], “communicates user credentials to web server 102 via a headless browser”, [0044], “wireless programmable devices”); 
sending, by the headless browser via the connection, the access credential data to the remote server ([0018], “executing, in embodiment, a headless browser for transmitting user credentials to web server”); 
receiving first web page data of the website from the remote server via the connection ([0018], “receiving information from web server 102 for determining whether user credentials are successful to log a user into an associated web account on web server”); 
parsing the first web page data to identify user-specific data ([0019], “Web browser 108 may include a HTML execution engine 110 and a parser 112. HTML execution engine 110 interprets and executes the rewritten web pages that are received via network 104. Parser 112 may be in communication with HTML execution engine 110 and may be configured to translate the rewritten web pages from web server 102 into a tree structure of Document Object Model (DOM) element and attribute nodes”, [0023], “parse the web page”); 
sending the user-specific data to the native application for display in a graphical user interface at the display device ([0020], “presenting login information via a display”, [0027], “the received web page may be displayed in a web browser”); 
receiving a user command via a user input device ([0024], “application module 114 may monitor "key clicks" in a virtual keyboard that may be used to determine credential information in a textual format, monitor audio for voice inputs or monitor key clicks from a physical keyboard during textual entry”); 
sending, by the headless browser via the connection, a request to the remote server to access the secured data based on the user command ([0017], “a HTTP GET request from client”); and 
receiving, by the headless browser via the connection, at least a portion of the secured data ([0017], “Web pages that are received from web server 102 can include HTML text, CSS data and form data”).  
Lupien does not explicitly teach the connection is a secured connection.
Mahaffey teaches the connection is a secured connection ([0137], “using SSL” connection, [0174], “The server 1710 may communicate with the other components of the personal mobile device system via wired links or via low powered short-range wireless communications”).
Lupien and Mahaffey are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mahaffey with the disclosure of Lupien. The motivation/suggestion would have been to ensure security before enrolling user or automatically providing user/account information (Mahaffey, [0137]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497